Scott, J.:
The defendant Mountain Construction Company made a contract with plaintiff, an architect, to draw plans for and superintend the construction of certain houses in the city of New York. The plaintiff filed a lien for the value of his services both for drawing plans and for superintendence. This action is to foreclose that lien. The City Court awarded judgment to plaintiff for both classes of service. This judgment was modified by the Appellate Term by striking out so much of the recovery as represented the value of the plans, allowing plaintiff to recover only for superintendence. In this, as we think, the Appellate Term erred. The general rule to be deduced from the adjudicated cases is that while an architect is not entitled to a mechanic’s lien for drawing plans alone, yet when he both draws plans and superintends construction he is entitled to a lien for the value of both plans and superintendence. In Stryker v. Cassidy (76 N. Y. 50, 53) the Court of Appeals said: “An architect who makes the plans and supervises the erection of a building is within the words and reason of the law.” The rule above stated is well illustrated by Rinn v. Electric Power Company (3 App. Div. 305). In that case the architect had drawn plans for a large building, of which, however, only one-half had been erected under his superintendence. He was allowed a hen, in addition to his fees for superintendence, for one-half of the value of the plans which he had prepared for the whole building, the court remarking that an architect cannot have a lien for making plans alone, but when he makes the plans and supervises the construction “it is the part the architect takes during the construction that draws his services within the lien law.” In Thompson-Starrett Co. v. Brooklyn Heights Realty Co. (111 App. Div. 358) the plaintiff was denied a *729lien for preparing plans because no building was erected. In the present case the plaintiff not only drew plans but superintended the construction, as was found by the City Court, and virtually affirmed by the Appellate Term, which allowed a recovery for the value of his services for supervision. There is no force in the suggestion that plaintiff should have filed a separate lien on each building. (Woolf v. Schaefer, 103 App. Div. 567.)
The determination of the Appellate Term must be reversed and the judgment of the City Court affirmed, with costs to appellant in this court and at the Appellate Term.
Ingraham, P. J., Clarke, Dowling and Hotchkiss, JJ., concurred.
Determination reversed and judgment of City Court affirmed, with costs to appellant in this court and at the Appellate Term. Order to be settled on notice.